EXHIBIT 10.2

TMS INTERNATIONAL CORP.

SCHEDULE OF NONSTATUTORY OPTION AGREEMENTS

FOR NAMED EXECUTIVE OFFICERS

(based on attached form of Agreement)

 

Officer

  

Date

   Number of Options      Exercise Price  

Joseph Curtin

   April 13, 2011      50,000       $ 13.00   

Raymond E. Kalouche

   April 13, 2011      50,000       $ 13.00       April 13, 2012      50,000   
   $ 11.18   

J. David Aronson

   April 13, 2011      35,000       $ 13.00       April 13, 2012      50,000   
   $ 11.18   

Daniel E. Rosati

   April 13, 2011      25,000       $ 13.00       April 13, 2012      25,000   
   $ 11.18   

Thomas E. Lippard

   April 13, 2011      25,000       $ 13.00   



--------------------------------------------------------------------------------

TMS INTERNATIONAL CORP.

NONSTATUTORY STOCK OPTION AGREEMENT

THIS AGREEMENT is made this      day of                     , 201_ (the “Grant
Date”) between TMS International Corp., a Delaware corporation (the “Company”),
and                      (the “Optionee”).

WHEREAS, the Company desires to grant to the Optionee an option to purchase
shares of Class A Common Stock (the “Shares”) under the Company’s Long-Term
Incentive Plan (the “Plan”); and

WHEREAS, the Company and the Optionee understand and agree that any capitalized
terms used herein, if not otherwise defined, shall have the same meanings as in
the Plan (the Optionee being referred to in the Plan as a “Participant”).

NOW, THEREFORE, in consideration of the following mutual covenants and for other
good and valuable consideration, the parties agree as follows:

 

1. GRANT OF OPTION

The Company grants to the Optionee the right and option to purchase all or any
part of an aggregate of                  Shares (the “Option”) on the terms and
conditions and subject to all the limitations set forth herein and in the Plan,
which is incorporated herein by reference. The Optionee acknowledges receipt of
a copy of the Plan and acknowledges that the definitive records pertaining to
the grant of this Option, and exercises of rights hereunder, shall be retained
by the Company. The Option granted herein is intended to be a Nonstatutory
Option as defined in the Plan.

 

2. PURCHASE PRICE

The purchase price of the Shares subject to the Option shall be $            
per Share (the “Exercise Price”), the Fair Market Value of the Shares as of the
Grant Date.

 

3. VESTING AND EXERCISE OF OPTION

 

  (a) Subject to the Plan and this Agreement, the Option shall become vested as
follows:

 

      EXERCISE PERIOD

Number of Shares

  

Commencement

Date

  

Expiration

Date

10% of Shares

   1st Anniversary of Grant Date    10 Years from Grant Date

Additional 20% of Shares

   2nd Anniversary of Grant Date    10 Years from Grant Date

Additional 30% of Shares

   3rd Anniversary of Grant Date    10 Years from Grant Date

Remaining 40% of Shares

   4th Anniversary of Grant Date    10 Years from Grant Date

 

1



--------------------------------------------------------------------------------

  (b) Notwithstanding the vesting schedule set forth in Paragraph 3(a), fifty
percent (50%) of the Vested Shares subject to the Option (the “Price Restricted
Options”) shall only be exercisable if, as of the trading date immediately
preceding the applicable exercise date, the closing price of a Share is at least
one hundred fifteen percent (115%) of the Exercise Price. The remaining fifty
percent (50%) of the Vested Shares shall not be subject to such restriction, and
the Option may, with respect to such Vested Shares, be exercised at any time
following the date they become Vested Shares, subject to the terms of the Plan
and this Agreement. Any exercise of an Option when the closing price of a Share
is at least one hundred fifteen percent (115%) of the Exercise Price on the
trading date immediately preceding the applicable exercise date shall be deemed
to be an exercise of a Price Restricted Option. Any exercise of an Option when
the closing price of a Share is less than one hundred fifteen percent (115%) of
the Exercise Price on the trading date immediately preceding the applicable
exercise date shall not be deemed to be an exercise of a Price Restricted
Option. The terms and conditions of this Section 3(b) shall terminate
immediately prior to the occurrence of a Change in Control (as defined below).

 

  (c) Notwithstanding anything to the contrary in this Section 3, one hundred
percent (100%) of the Shares which are otherwise unvested Shares shall become
vested Shares upon a Change in Control. For purposes of this Agreement, a
“Change in Control” shall be deemed to occur on the earliest of (i) the purchase
or other acquisition of outstanding shares of the Company’s capital stock by any
entity, person or group of beneficial ownership, as that term is defined in Rule
13d-3 under the Securities Exchange Act of 1934 (other than the Company or one
of its subsidiaries or employee benefit plans), in one or more transactions,
such that the holder, following such acquisition, thereafter beneficially owns
more than 50% of the voting power of the outstanding capital stock of the
Company entitled to vote for the election of directors (“Voting Stock”);
(ii) the completion by any entity, person, or group (other than the Company or
one of its subsidiaries or employee benefit plans) of a tender offer or an
exchange offer for more than 50% of the outstanding Voting Stock of the Company;
and (iii) the effective time of (1) a merger or consolidation of the Company
with one or more corporations as a result of which the holders of the
outstanding Voting Stock of the Company immediately prior to such merger or
consolidation hold less than 50% of the Voting Stock of the surviving or
resulting corporation immediately after such merger or consolidation, or (2) a
transfer of all or substantially all of the property or assets of the Company
other than to an entity of which the Company owns at least 80% of the Voting
Stock, or (3) the approval by the stockholders of the Company of a liquidation
or dissolution of the Company. For the avoidance of doubt, one or more sales of
Voting Stock by the holders of the Company’s Voting Stock in so-called
“secondary offerings” shall not constitute a Change in Control.

 

2



--------------------------------------------------------------------------------

Any Shares which have become vested pursuant to Section 3 shall be referred to
herein as “Vested Shares”.

 

4. ISSUANCE OF STOCK

The Option may be exercised in whole or in part (to the extent that it is
exercisable in accordance with its terms) by giving written notice (or any other
approved form of notice) to the Company. Such written notice shall be signed by
the person exercising the Option, shall state the number of Shares with respect
to which the Option is being exercised, shall contain the warranty, if any,
required under the Plan and shall specify a date (other than a Saturday, Sunday
or legal holiday) not less than five (5) nor more than ten (10) days after the
date of such written notice, as the date on which the Shares will be purchased,
at the principal office of the Company during ordinary business hours, or at
such other hour and place agreed upon by the Company and the person or persons
exercising the Option, and shall otherwise comply with the terms and conditions
of this Agreement and the Plan. On the date specified in such written notice
(which date may be extended by the Company if any law or regulation requires the
Company to take any action with respect to the Option Shares prior to the
issuance thereof), the Company shall accept payment for the Option Shares and
shall deliver to the Optionee as soon as practicable thereafter an appropriate
certificate or certificates for the Shares as to which the Option is exercised.

The Option price of any Shares shall be payable at the time of exercise as
determined by the Company in its sole discretion either:

 

  (a) in cash, by certified check or bank check, or by wire transfer;

 

  (b) in whole shares of the Company’s common stock, provided, however, that
(i) if such shares were acquired pursuant to an incentive stock option plan (as
defined in Code Section 422) of the Company or Affiliate, then the applicable
holding period requirements of said Section 422 have been met with respect to
such shares, (ii) if the Optionee is subject to the reporting requirements of
Section 16 of the Securities Exchange Act of 1934, as amended from time to time,
and if such shares were granted pursuant to an option, then such option must
have been granted at least six (6) months prior to the exercise of the Option
hereunder, and (iii) the transfer of such shares as payment hereunder does not
result in any adverse accounting consequences to the Company;

 

  (c) through the delivery of cash or the extension of credit by a broker-dealer
to whom the Optionee has submitted notice of exercise or otherwise indicated an
intent to exercise an Option (a so-called “cashless” exercise); or

 

3



--------------------------------------------------------------------------------

  (d) in any combination of (a), (b) or (c) above.

The Fair Market Value of the stock to be applied toward the purchase price shall
be determined as of the date of exercise of the Option. Any certificate for
shares of outstanding stock of the Company used to pay the purchase price shall
be accompanied by a stock power duly endorsed in blank by the registered holder
of the certificate, with signature guaranteed in the event the certificate shall
also be accompanied by instructions from the Optionee to the Company’s transfer
agent with respect to disposition of the balance of the shares covered thereby.

The Company shall pay all original issue taxes with respect to the issuance of
Shares pursuant hereto and all other fees and expenses necessarily incurred by
the Company in connection therewith. The holder of this Option shall have the
rights of a stockholder only with respect to those Shares covered by the Option
which have been registered in the holder’s name in the share register of the
Company upon the due exercise of the Option.

 

5. NON-ASSIGNABILITY

This Option shall not be transferable by the Optionee and shall be exercisable
only by the Optionee, except as the Plan or this Agreement may otherwise
provide.

 

6. NOTICES

Any notices required or permitted by the terms of this Agreement or the Plan
shall be given by registered or certified mail, return receipt requested,
addressed as follows:

 

To the Company:  

TMS International Corp.

P.O. Box 2000

Glassport, PA 15045

Attention: General Counsel

  To the Optionee:  

 

     

 

     

 

   

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given when
mailed in accordance with the foregoing provisions.

 

7. GOVERNING LAW

This Agreement shall be construed and enforced in accordance with the laws of
the State of Delaware.

 

4



--------------------------------------------------------------------------------

8. BINDING EFFECT

This Agreement shall (subject to the provisions of Paragraph 5 hereof) be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.

[Remainder of page intentionally blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Optionee have caused this Agreement to
be executed on their behalf, by their duly authorized representatives, all on
the day and year first above written.

 

TMS International Corp.     OPTIONEE: By:           Its:         Name:

 

6